Case 4:17-cv-00547-JED-JFJ Document 87 Filed in USDC ND/OK on 06/21/19 Page 1 of 21




                  IN THE UNITED STATES DISTRICT COURT
                FOR THE NORTHERN DISTRICT OF OKLAHOMA

   MARILYN ANN PHILLIPS,            )
                                    )
                 Plaintiff,         )
                                    )             Case No. 17-CV-547-JED-JFJ
   v.                               )
                                    )
   FARMERS INSURANCE COMPANY, INC., )
                                    )
                 Defendant.         )



                                JURY INSTRUCTIONS




        Dated this 21st day of June, 2019.
Case 4:17-cv-00547-JED-JFJ Document 87 Filed in USDC ND/OK on 06/21/19 Page 2 of 21




                                 JURY INSTRUCTION NO. 1

                      INTRODUCTION TO FINAL INSTRUCTIONS

          Members of the jury, you have seen and heard all of the evidence of the parties.

   Now I will instruct you on the law. In explaining the rules of law that you must follow, I

   will first give you some general instructions which apply in every civil case – for example,

   instructions about burden of proof and insights that may help you to judge the believability

   of witnesses. Then I will give you some specific rules of law that apply to the plaintiff’s

   claim in this particular case and, finally I will explain the procedures you should follow in

   your deliberations. A written copy of these instructions will be given to each of you before

   you begin your deliberations, so you need not take notes as I am reading the instructions to

   you.




                                                2
Case 4:17-cv-00547-JED-JFJ Document 87 Filed in USDC ND/OK on 06/21/19 Page 3 of 21




                                 JURY INSTRUCTION NO. 2

                                       DUTIES OF JURY

          You have two duties as a jury. Your first duty is to decide the facts from the evidence

   in the case. This is your job, and yours alone. Nothing I say now, and nothing I said or did

   during the trial, is meant to indicate any opinion on my part about what the facts are or

   about what your verdict should be.

          Your second duty is to apply the law that I give you to the facts as you determine

   them from the evidence. You must follow all of these instructions, even if you disagree

   with them. Each of the instructions is important, and you must follow all of them.




                                                 3
Case 4:17-cv-00547-JED-JFJ Document 87 Filed in USDC ND/OK on 06/21/19 Page 4 of 21




                                JURY INSTRUCTION NO. 3

                                STATEMENT OF THE CASE

          Before the trial began, I read to you a Statement of the Case, which describes the

   issues you are to determine. Now that you have heard all of the evidence, I will again

   describe the issues you are to decide.

          This case arises out of a car wreck involving plaintiff Marilyn Phillips and Diane

   Rooker on August 27, 2012. In this case, Ms. Phillips seeks to recover under an insurance

   policy issued to her by the defendant, Farmers Insurance Company. Through the insurance

   policy, Farmers agreed to pay Ms. Phillips for injuries she sustained in a car wreck where

   another driver was at fault. The parties agree that Diane Rooker was 100% at fault and is

   legally responsible for the car wreck.

          The issues you must decide in this case are (1) what injuries to Ms. Phillips were

   directly caused by the car wreck and (2) what amount of money will reasonably and fairly

   compensate Ms. Phillips for those injuries.




                                                 4
Case 4:17-cv-00547-JED-JFJ Document 87 Filed in USDC ND/OK on 06/21/19 Page 5 of 21




                                JURY INSTRUCTION NO. 4

                                STATEMENT NOT PROOF

          The Statement of the Case is given to you simply to outline the issues to be

   determined. This description does not constitute proof of any fact in the case.




                                                5
Case 4:17-cv-00547-JED-JFJ Document 87 Filed in USDC ND/OK on 06/21/19 Page 6 of 21




                                 JURY INSTRUCTION NO. 5

                                       STIPULATIONS

          The parties in this case have stipulated to the following facts. That means that they

   have agreed that the following facts are true and do not require any additional proof in this

   case to be considered by you as having been established.

          1.     On August 27, 2012, plaintiff Marilyn Phillips was a named insured on two

   automobile policies issued by defendant Farmers Insurance Company, Inc.

          2.     The policies were in full force and effect on August 27, 2012.

          3.     The other driver in the wreck, Diane Rooker, was 100% at fault for the

   August 27, 2012 wreck.




                                                6
Case 4:17-cv-00547-JED-JFJ Document 87 Filed in USDC ND/OK on 06/21/19 Page 7 of 21




                                JURY INSTRUCTION NO. 6

     ALL PARTIES ENTITLED TO FAIR AND IMPARTIAL CONSIDERATION

         All parties to a lawsuit are entitled to the same fair and impartial consideration,

   whether they are corporations or individuals.




                                               7
Case 4:17-cv-00547-JED-JFJ Document 87 Filed in USDC ND/OK on 06/21/19 Page 8 of 21




                                 JURY INSTRUCTION NO. 7

                                    EVIDENCE DEFINED

          As stated earlier, it is your duty to determine the facts, and in doing so you must

   consider only the evidence that has been admitted in this case. The term “evidence”

   includes only what the witnesses said while they were testifying under oath, the exhibits

   that I allowed into evidence, and any stipulated or admitted facts that the parties agreed to.

   Nothing else is evidence.




                                                 8
Case 4:17-cv-00547-JED-JFJ Document 87 Filed in USDC ND/OK on 06/21/19 Page 9 of 21




                                 JURY INSTRUCTION NO. 8

                                 WHAT IS NOT EVIDENCE

          Before trial began, I summarized several things that are not evidence, and which

   you may not consider in deciding what the facts are. As a reminder:

   1.     Opening statements and closing arguments by the lawyers are not evidence. If the

   facts as you remember them differ from the way the lawyers stated them in the opening

   statements or closing arguments, your memory of them controls.

   2.     Objections by the lawyers are not evidence. You should not be influenced by any

   objection or by the Court’s ruling on it.

   3.     Testimony or exhibits that the Court has excluded or told you to disregard are not

   evidence and must not be considered. During the trial, I did not let you hear the answers

   to some of the questions that were asked. You must completely ignore any answers and

   questions as to which I sustained an objection. Do not speculate about what a witness

   might have said or what an exhibit might have shown if it was not allowed into evidence.

   4.     Anything you may have seen or heard when the Court was not in session is not

   evidence. You are to decide the case solely on the evidence received at trial.

          Also, you should not assume from anything I might have said that I have any opinion

   concerning any of the issues in this case. Except for my instructions to you on the law, you

   should disregard anything I may have said during the trial in arriving at your own decision

   concerning the facts.




                                                9
Case 4:17-cv-00547-JED-JFJ Document 87 Filed in USDC ND/OK on 06/21/19 Page 10 of 21




                                JURY INSTRUCTION NO. 9

           EVIDENCE - DIRECT AND CIRCUMSTANTIAL - INFERENCES

          There are two types of evidence: direct and circumstantial. Direct evidence is direct

   proof of a fact, such as the testimony of an eyewitness. Circumstantial or indirect evidence

   is proof of a chain of facts which point to the existence or non-existence of certain other

   facts. As an example, direct evidence that it was raining is testimony from a witness who

   says, “I was outside a minute ago, and I saw it raining.” Circumstantial evidence that it

   was raining is the testimony of a witness who observed someone entering a room carrying

   a wet umbrella.

          The law makes no distinction between the weight to be given to either direct or

   circumstantial evidence. You should decide how much weight to give to any evidence. In

   reaching your verdict, you should consider all the evidence in the case, both direct and

   circumstantial.

          While you must consider only the evidence in this case, you are permitted to draw

   such reasonable inferences from the testimony and exhibits as you feel are justified in the

   light of common experience. In other words, you may make deductions and reach

   conclusions that reason and common sense lead you to draw from the facts that have been

   established by the evidence in this case.




                                               10
Case 4:17-cv-00547-JED-JFJ Document 87 Filed in USDC ND/OK on 06/21/19 Page 11 of 21




                                JURY INSTRUCTION NO. 10

                                     NOTES OF JURORS

          You have been permitted to take notes during the presentation of evidence in this

   case. They will only be used as aids to your memory. If you have taken notes, you should

   rely upon your own independent recollection or memory of what the testimony was, and

   you should not be unduly influenced by the notes of other jurors. In your deliberations, you

   should give no more or no less weight to the views of a fellow juror just because that juror

   did or did not take notes. Notes are not entitled to any greater weight than the recollection

   or impression of each juror as to what the testimony was.




                                                11
Case 4:17-cv-00547-JED-JFJ Document 87 Filed in USDC ND/OK on 06/21/19 Page 12 of 21




                                JURY INSTRUCTION NO. 11

                               BURDEN OF PROOF--
                         GREATER WEIGHT OF THE EVIDENCE


          In a civil lawsuit, such as this one, the law provides which party is to prove certain

   things to you. This is called “Burden of Proof.”

          When I say that a party has the burden of proof on any proposition by the greater

   weight of the evidence, or I use the expression “if you find” or “if you decide,” I mean that

   you must be persuaded, considering all the evidence in the case, that the proposition on

   which such party has the burden of proof is more probably true than not true. The greater

   weight of the evidence does not mean the greater number of witnesses testifying to a fact,

   but it means what seems to you more convincing and more probably true.

          In this case, the plaintiff has the burden to prove the amount of her damages by the

   greater weight of the evidence. In deciding whether the burden of proof has been met, you

   are to take into account all the evidence, whether offered by the plaintiff or the defendant.




                                                12
Case 4:17-cv-00547-JED-JFJ Document 87 Filed in USDC ND/OK on 06/21/19 Page 13 of 21




                               JURY INSTRUCTION NO. 12

                           NO SPECULATION OR PREJUDICE

         Your decision must be based upon the evidence. You should not allow sympathy

   or prejudice to influence your decision. Your decision should be based upon probabilities,

   not possibilities. It may not be based upon speculation or guesswork.




                                              13
Case 4:17-cv-00547-JED-JFJ Document 87 Filed in USDC ND/OK on 06/21/19 Page 14 of 21




                                JURY INSTRUCTION NO. 13

                     DETERMINING CREDIBILITY OF WITNESSES

          While you must consider all of the evidence, this does not mean that you must accept

   all of the evidence as true or accurate or give all the evidence the same weight. You are

   the sole judges of the credibility or believability of each witness and the weight to be given

   to each witness’s testimony. An important part of your job will be making judgments about

   the testimony of the witnesses who testified in this case.

          You should think about the testimony of each witness you have heard and decide

   whether you believe all, or any part, or none of what each witness had to say, and how

   important that testimony was. In making that decision, I suggest that you consider the

   opportunity each witness had to see or hear the things testified about, a witness’s memory

   and intelligence, the manner of a witness while testifying, whether a witness said something

   different at an earlier time, the general reasonableness of the testimony, the extent to which

   the testimony is consistent with any evidence that you believe, any motive a witness may

   have for testifying a certain way, including any bias, prejudice, or interest, and any other

   facts that you find to have affected the believability of the witness.

          In reaching a conclusion on a particular point, or ultimately reaching a verdict in

   this case, do not make any decisions simply because there were more witnesses on one side

   than on the other.




                                                 14
Case 4:17-cv-00547-JED-JFJ Document 87 Filed in USDC ND/OK on 06/21/19 Page 15 of 21




                                  JURY INSTRUCTION NO. 14

                                      EXPERT WITNESSES

          There has been introduced the testimony of witnesses who are represented to be

   skilled in certain areas. Such witnesses are known in law as expert witnesses. You may

   consider the testimony of these witnesses and give it such weight as you think it should

   have, but the value to be given their testimony is for you to determine. You are not required

   to surrender your own judgment to that of any person testifying as an expert or otherwise.

   The testimony of an expert, like that of any other witness, is to be given such value as you

   think it is entitled to receive.




                                                15
Case 4:17-cv-00547-JED-JFJ Document 87 Filed in USDC ND/OK on 06/21/19 Page 16 of 21




                                JURY INSTRUCTION NO. 15

          MEASURE OF DAMAGES FOR PERSONAL INJURIES – ADULTS

          You now must fix the amount of plaintiff’s damages. This is the amount of money

   that will reasonably and fairly compensate Ms. Phillips for the injury or injuries that were

   directly caused by the car wreck involved in this case. The plaintiff is not seeking, and you

   may not consider, the expense of past medical care and treatment.

          In fixing the amount of plaintiff’s damages, you may consider the following:

          A.     Her physical pain and suffering, past and future;

          B.     Her mental pain and suffering, past and future;

          C.     Her age;

          D.     Her physical condition immediately before and after the accident;

          E.     The nature and extent of her injuries;

          F.     Whether the injuries are permanent;

          G.     The physical impairment; and

          H.     The disfigurement.




                                                16
Case 4:17-cv-00547-JED-JFJ Document 87 Filed in USDC ND/OK on 06/21/19 Page 17 of 21




                                  JURY INSTRUCTION NO. 16

                            MEASURE OF DAMAGES –
                     AGGRAVATION OF PRE-EXISTING CONDITIONS

             A person who has a condition or disability at the time of an injury is entitled to

   recover damages for any aggravation of such pre-existing condition or disability directly

   caused by the injury. This is true even if the person’s condition or disability made him more

   susceptible to the possibility of injury than a normally healthy person would have been,

   and even if a normally healthy person probably would not have suffered any substantial

   injury.

             When a pre-existing condition or disability is so aggravated, the damages as to such

   condition or disability are limited to the additional injury caused by the aggravation.




                                                  17
Case 4:17-cv-00547-JED-JFJ Document 87 Filed in USDC ND/OK on 06/21/19 Page 18 of 21




                                 JURY INSTRUCTION NO. 17

                                     LIFE EXPECTANCY

          According to life expectancy tables, the life expectancy of a female person of the

   age of 66 years is 86.8 years. This figure is not conclusive. It is the average life expectancy

   of persons who have reached that age. This figure may be considered by you in connection

   with other evidence relating to the probable life expectancy of Plaintiff, including evidence

   of her occupation, health, habits, and other activities.




                                                 18
Case 4:17-cv-00547-JED-JFJ Document 87 Filed in USDC ND/OK on 06/21/19 Page 19 of 21




                              JURY INSTRUCTION NO. 18

                             DIRECT CAUSE – DEFINITION

         Direct cause means a cause which, in a natural and continuous sequence, produces

   the injury alleged and without which the injury would not have happened.




                                             19
Case 4:17-cv-00547-JED-JFJ Document 87 Filed in USDC ND/OK on 06/21/19 Page 20 of 21




                                JURY INSTRUCTION NO. 19

                    (TO BE GIVEN AFTER CLOSING ARGUMENTS)

                             DELIBERATIONS AND VERDICT

          Ladies and Gentlemen of the jury, this case is now submitted to you for your

   decision and verdict.

          When you go to the jury room to begin considering the evidence in this case, you

   should first select one of the members of the jury to act as your foreperson. This person

   will help to guide your discussions in the jury room.

          The verdict must represent the considered judgment of each juror. Your verdict must

   be unanimous.

          You should make every reasonable effort to reach a verdict. In doing so, you should

   consult with one another, express your own views, and listen to the opinions of your fellow

   jurors. Discuss your differences with an open mind. Do not hesitate to reexamine your own

   views and change your opinion if you come to believe it is wrong. But you should not

   surrender your honest beliefs about the weight or effect of evidence solely because of the

   opinions of other jurors or for the purpose of returning a unanimous verdict.

          All of you should give fair and equal consideration to all the evidence and deliberate

   with the goal of reaching an agreement that is consistent with the individual judgment of

   each juror. You are impartial judges of the facts.

          A Verdict Form will be furnished for your consideration and use. The Verdict Form

   requires that you decide and record the amount of the plaintiff’s damages that you find

   were directly caused by the August 27, 2012 car accident. Your determination must be

                                                20
Case 4:17-cv-00547-JED-JFJ Document 87 Filed in USDC ND/OK on 06/21/19 Page 21 of 21




   unanimous. After you have reached a unanimous agreement on your verdict, your

   foreperson alone will sign it; and you will, as a body, return with it into court.

          During your deliberations, you must not communicate with or provide any

   information to anyone, except other jurors, about this case. You may not use any electronic

   device or media, such as a telephone, cell phone, smart phone, iPhone, or computer; the

   Internet, any Internet service, or any text or instant messaging service; or any Internet chat

   room, blog, or website such as Facebook, Instagram, or Twitter, to communicate to anyone

   any information about this case or to conduct any research about this case until I accept

   your verdict.

          If, during your deliberations, it becomes necessary to communicate with the Court,

   you may send a note by the bailiff. Bear in mind that you are not to reveal to the Court, or

   to any person, how the jury stands, numerically or otherwise, until you have reached your

   unanimous verdict.




                                                 21
